GOLDTHWAITE, J.
The legal affect of this recognizance is, that the party undertakes to render himself at the next term of the court. It cannot be tolerated that the public convenience shall be made to depend on stipulations of bail, nor public justice defeated upon the idea that the time of appearance is considered as essential in engagements of this description. We consider the recognizance as equally binding, whether the court is held on the day named, or its time of session is changed by competent authority, to any other day.
Judgment affirmed.